DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uematsu et al. (US 6787710 hereinafter Uematsu).

In regards to claim 1, Uematsu discloses;” An interconnect structure (Abstract Fig. 1), comprising: a first conductor (Fig. 1 (shown)) and a second conductor forming a differential pair design (Fig. 1 (shown)); a dielectric block surrounding the first conductor and the second conductor (Fig. 1 (14)), wherein the first conductor is separated from the second conductor by the dielectric block (Fig. 1 (shown)); a substrate surrounding the dielectric block and spaced apart from the first conductor and the second conductor (Fig. 2 (shows a substrate composed of layers 1-5)); and a pair of conductive lines connected to the first conductor and the second conductor (Fig. 1 (8 and 9)), respectively, and extending along a top surface of the dielectric block and a top surface of the substrate (Fig. 1 (shown)).”

In regards to claim 2, Uematsu discloses;” The interconnect structure of claim 1, wherein the pair of conductive lines are in contact with the substrate (Fig’s. 1 and 2 (shows wiring 6 and 7 on surface of substrate)).”

In regards to claim 5, Uematsu discloses;” The interconnect structure of claim 1, wherein the first conductor comprises: a first portion extending from the top surface of the dielectric block to a bottom surface of the dielectric block (Fig. 1 (shown)); and a second portion connected to the first portion of the first conductor and extending along the top surface of the dielectric block (Fig. 1 (shown)).”

In regards to claim 6, Uematsu discloses;” The interconnect structure of claim 5, wherein a bottom surface of the second portion of the first conductor is substantially coplanar with the top surface of the substrate (Fig’s. 1 and 2 (shows vias are coplanar with the top of the substrate).”

In regards to claim 7, Uematsu discloses;” The interconnect structure of claim 5, wherein the first conductor further comprises: a third portion connected to the first portion of the first conductor and extending along a bottom surface of the dielectric block (Fig. 1 (wiring 8 and 9)).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (US 6787710 hereinafter Uematsu) as applied to claim 1 above, and further in view of Bhatt et al. (US 6195883 hereinafter Bhatt).

In regards to claim 3, Uematsu discloses;” The interconnect structure of claim 1”, but does not directly disclose; “further comprising a first conductive plug surrounded by the first conductor.”
However, Bhatt discloses a via passing thru a circuit board and that via is filled with a filler (Fig. 3 (18)). It would have been obvious to one skilled in the art to include a fill component to a plated thru hole via to increase conductivity of the via. Therefore, using the fill as disclosed by Bhatt with the via structure disclosed by Uematsu, the claimed invention is disclosed.

In regards to claim 4, a modified Uematsu discloses;” The interconnect structure of claim 3, further comprising a second conductive plug surrounded by the second conductor.” Based on the same rejection of claim 3.

Claim(s) 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20090200682 hereinafter Zhang) in view of Uematsu et al. (US 6787710 hereinafter Uematsu) and further in view of Bhatt et al. (US 6195883 hereinafter Bhatt).

In regards to claim 15, Zhang discloses;” An interconnect structure (Abstract, Fig. 3), comprising: a print circuit board (PCB) substrate (Paragraph 0004); a dielectric block in the PCB substrate (Fig. 3 (310)) and made of polyimide (Pl), aromatic polymers, parylene, parylene-F, amorphous carbon, polytetrafluoroethylene (PTFE), or combinations thereof (Paragraph 0041 discloses the materials possible including polyimide); and a shielding element (Fig. 3 (302, Paragraph 0039)) between the dielectric block and the PCB substrate, wherein the shielding element encircles the differential pair structure.”, but does not directly disclose;” a differential pair structure comprising a first conductor and a second conductor in the dielectric block”
However, Uematsu discloses a differential pair wiring structure that is in a wiring board that has a dielectric block incapsulating the signal vias. It would have been obvious to one skilled in the art to form a differential pair structure within a circuit board in the same method of a single ended electrical wiring structure. Therefore, using the differential pair structure as disclosed by Uematsu with the structure disclosed by Zhang, the claimed invention is disclosed.

In regards to claim 16, a modified Zhang discloses;” The interconnect structure of claim 15, wherein a portion of the dielectric block is directly between the first conductor and the second conductor (Uematsu Fig. 1).”

In regards to claim 17, a modified Zhang discloses;” The interconnect structure of claim 15, further comprising: a first pad (Uematsu Fig. 1 (10a)) covering the first conductor of the differential pair structure; and a second pad (Uematsu Fig. 1 (11a))  covering the second conductor of the differential pair structure.”
In regards to claim 20, a modified Zhang discloses;” The interconnect structure of claim 15”, but does not directly disclose; “further comprising a first conductive plug surrounded by the first conductor.”
However, Bhatt discloses a via passing thru a circuit board and that via is filled with a filler (Fig. 3 (18)). It would have been obvious to one skilled in the art to include a fill component to a plated thru hole via to increase conductivity of the via. Therefore, using the fill as disclosed by Bhatt with the via structure disclosed by a modified Zhang, the claimed invention is disclosed.

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847     

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847